Citation Nr: 0510846	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  04-00 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Service connection for cause of the veteran's death.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had recognized service from September 1941 to 
August 1942 and from May 1945 to April 1946.  He was a 
prisoner of war from April 1942 to August 1942.  He died in 
September 1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
reopening the claim for service connection for cause of the 
veteran's death.

The Board has labeled the issue as service connection for 
cause of the veteran's death.  During the appeal period, 
there was a change in the law, which would have caused the 
appellant's claim to be a new claim, as opposed to a 
previously-denied claim, as the change in the law has allowed 
a new theory of entitlement.  The appellant is not prejudiced 
by the Board's recharacterization of the issue, as the claim 
for service connection for cause of the veteran's death will 
be granted in full.  

The Board notes that in this case, a claim for dependency and 
indemnity compensation benefits is the same as, or equivalent 
to, a claim for service connection for cause of the veteran's 
death.


FINDINGS OF FACT

1.  The veteran was a prisoner of war from April 1942 to 
August 1942.  He died in September 1973 from cerebrovascular 
accident (a stroke).

2.  Effective October 7, 2004, stroke and its residuals was 
added to the list of diseases subject to presumptive service 
connection for prisoners of war.


CONCLUSION OF LAW

It may be presumed that the veteran's death-causing 
cerebrovascular accident (stroke) was incurred in service, 
and service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1133, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to this case, the 
Board finds that it is unnecessary to address whether VA 
fulfilled its duty to notify and assist in view of the 
disposition reached herein.

Dependency and indemnity compensation is payable to a 
surviving spouse of a veteran who died from a service-
connected disability.  38 U.S.C.A. § 1310.  A disability 
which caused the veteran's death is service-connected if it 
resulted from injury or disease incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

If a veteran is a former prisoner of war, certain diseases, 
including stroke and its complications, shall be service 
connected if manifest to a compensable degree at any time 
after discharge or release from active service even though 
there is no record of such disease during service.  38 C.F.R. 
§§ 3.307, 3.309(c).  It is significant to note that the list 
of diseases under 38 C.F.R. § 3.309(c) was expanded, 
effective October 7, 2004, to include stroke and its 
complications.  See 69 Fed. Reg. 60083-60090 (2004).

The veteran was a prisoner of war from April 1942 to August 
1942.  He died in September 1973.  The death certificate 
shows that the veteran's cause of death was CVA, which is 
cerebrovascular accident (a stroke).  Accordingly, service 
connection on a presumptive basis (as a disease specific to 
prisoners of war) is now warranted for his cerebrovascular 
accident.  Hence, service connection for the cause of the 
veteran's death is warranted.


ORDER

Service connection for cause of the veteran's death is 
granted.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


